1    John Caracappa (Pro Hac Vice)
     jcaracap@steptoe.com
2    Matthew N. Bathon (Pro Hac Vice)
     mbathon@steptoe.com
3    STEPTOE & JOHNSON LLP
     1330 Connecticut Avenue NW
4    Washington, DC 20336-1795
     Tel: +1 202.429.3000
5    Fax: +1 202.429.3902
6    Douglas R. Peterson (Bar No. 215949)
     dpeterson@steptoe.com
7    STEPTOE & JOHNSON, LLP
     633 West 5th Street, Suite 700
8    Los Angeles, CA 90071
     Tel: +1 213.439.9400
9    Fax: +1 213.439.9599
10   Laurie Edelstein
     ledelstein@steptoe.com
11   Seth R. Sias
     ssias@steptoe.com
12   STEPTOE & JOHNSON LLP
     1 Market Street
13   Steuart Tower, Suite 1800
     San Francisco, CA 94105
14   Telephone: (415) 365-6700
     Facsimile: (415) 365-6699
15
     Attorneys for Plaintiff
16   BROADCOM CORPORATION
17
                      UNITED STATES DISTRICT COURT
18               FOR THE CENTRAL DISTRICT OF CALIFORNIA
19                         SOUTHERN DIVISION
20   BROADCOM CORPORATION,                  )   Case No. 8:17-cv-00407-JVS-JCG
21                                          )   [Assigned to Hon. James V. Selna]
                       Plaintiff,           )
22                                          )
                                            )   ORDER DISMISSING
                 v.                         )   ACTION WITHOUT
23                                          )   PREJUDICE AS TO SIGMA
     SIGMA DESIGNS, INC., et al.,           )   DESIGNS, INC.
24                                          )
25                                          )
                       Defendants.          )   Complaint filed: March 7, 2017
26                                          )
                                            )
27
28

     ORDER DISMISSING WITHOUT PREJUDICE                      No. 8:17-cv-00404-JVS-JCG
1          Having considered Broadcom’s Notice of Voluntary Dismissal Without
2    Prejudice, and finding that good cause has been shown, IT IS HEREBY
3
     ORDERED THAT:
4
           Broadcom’s complaint in this matter is dismissed without prejudice as to all
5
     claims as to Sigma Designs, Inc. It is further ordered that each party will be
6
7    responsible for its own attorney’s fees and costs.

8
     IT IS SO ORDERED.
9
10
11           8/7/2019
     Dated: ________________                       _______________________
                                                   Honorable James V. Selna
12
                                                   United States District Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     [PROPOSED] ORDER DISMISSING WITHOUT PREJUDICE                   No. 8:17-cv-00404-JVS-JCG   N
                                               2
